DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered. 
Currently, claims 1-4, 6-9, and 11-12 are pending with claims 5, 10, and 13-32 cancelled, claims 8-9 withdrawn, and claim 1 amended. The following is a complete response to the February 26, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US 5,454,370) in view of Townley et al. (US Pat. Pub. 2016/0331459 A1), Laske et al. (US 2014/0052118 A1, hereinafter Laske) and He (US Pat. Pub. 2003/0028185 A1). 
Regarding claim 1, Avitall teaches a system for the delivery of ablation energy (Fig. 1, 7), the system comprising: a medical device configured to ablate and map tissue (abstract), the medical device including: an elongate body defining a longitudinal axis (catheter body; see Fig. 2); a treatment element having a carrier element, the carrier element having a plurality of electrodes (main loop 10 carries a plurality of electrodes 16), the carrier element being transitionable between a substantially linear configuration and an expanded configuration (main loop 10 is transitionable between linear configuration in Fig. 2 and expanded configuration in Fig. 1; Col 3 ln 29-56), the plurality of electrodes being arranged in a plurality of pairs of a first electrode and a second electrode, the first electrode and the second electrode of each electrode pair being separated by a first distance, each electrode pair being separated by a second distance greater than the first distance (electrodes 16 are arranged in pairs with 0.5-1 mm spacing, and pairs separated by a distance up to 8 mm; Fig. 1, Col 3 ln 29-56); a mapping signal recording system (a recording system is connected through output 80 for mapping; Col 4 ln 38-52); and an 82), the energy generator being configured to, when the energy generator is transmitting energy: electrically connect each of the plurality of electrodes to the energy generator (electrodes are connected to RF energy source in any arrangement desired via switch system 84; Col 4 ln 53-62); transmit ablation energy to the plurality of electrodes such that adjacent electrode pairs deliver bipolar energy (a multiple-electrode ablating arrangement can be characterized as bipolar; Col 4 ln 53-62); and when the energy generator is not transmitting energy, the energy generator being configured to: electrically disconnect the first electrode and the second electrode of each of the plurality of electrode pairs from each other (electrodes are connected together for ablation, but individually utilized, i.e. disconnected, for mapping; Col 2 ln 39-59); connect each of the plurality of electrodes to the mapping signal recording system (individual electrodes are connected to recording output by conductors 78); and record intracardiac electrogram signals from each of the plurality of electrodes with the mapping signal recording system (electrodes are used for mapping cardiac electrical activity; Col 1 ln 8-17) while the first electrode and the second electrode of each of the plurality of electrode pairs is electrically disconnected from each other (switch 83 operates to switch between ablation and mapping modes such that the modes do not interfere with each other; Col 4 ln 39-62).
While Avitall does provide for connecting the electrodes in any ablating arrangement (Col 4 ln 53-62), Avitall does not specifically teach electrically connecting the first electrode and the second electrode of each of the plurality of electrode pairs to each other such that every other electrode pair has the same polarity. 
Townley discloses a similar device as that of Avitall where adjacent electrode pairs having a first spacing where the first and second electrode of each of the plurality of electrode 444 of one branch 446 can be activate to have negative polarities and electrodes 444 of another branch 446 can be activated to have positive polarities). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to provide the specific configuration of electrical connection of the various electrodes of the various electrode pairs of the device of Avitall via the energy generation in view of the teaching of Townley such that the first and second electrode of each of the plurality of electrode pairs are electrically connected to each other such that every other electrode pair has the same polarity. Townley provides in [0086] that the utilization of the same polarity for a first electrode pair while another second electrode pair has a different polarity is one of a known number of electrical connections to be provided to an electrosurgical catheter device, with each working equally as well as one another to provide for a desired treatment at a target site. Avitall already contemplates that “any ablating arrangement” can be provided, with Townley establishing that the claimed arrangement is known in the art. Further, Townley teaches that such an arrangement can readily provide for a desired therapeutic path and depth of treatment such that the user can better control the tissue to be treated and the depth of treatment.
Each of Avitall and Townley, while providing for expandable devices for treating within the body, fail to specifically teach that each of the plurality of electrodes in the expanded configuration are coplanar in a plane that is substantially orthogonal to the longitudinal axis of the elongate body. In the same field of endeavor, Laske teaches an elongate body defining a longitudinal axis (elongate body 18; Fig. 1, 7-8); a treatment element having a carrier element, the carrier element having a plurality of electrodes, the carrier element being transitionable 20 has a plurality of mapping elements 24 and treatment elements 26, and may transition between a first and second position for delivery and treatment; [0008], [0035-0036]), each of the plurality of electrodes in the expanded configuration being coplanar in a plane that is substantially orthogonal to the longitudinal axis of the elongate body (mapping and treatment elements 24, 26 lie in a plane substantially orthogonal to the longitudinal axis 28 of the device; [0035-0036]).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the orientation of the carrier element as taught by Laske which places the electrodes in a coplanar arragment in place of that of Avitall. Laske readily provides for a variety of expandable distal end arrangements including a similar longitudinal arrangement as that of Avitall (See figures 1/8) as well as the discussed coplanar arrangement (see figure 7). As such, the Examiner is of the position that such a coplanar orientation is a known alternative configuration in the art which is readily effective for targeted mapping and ablation (Laske [0035-0036]). 
While Avitall contemplates a plurality of arrangements for the electrodes utilized thereon, none of Avitall, Townley or Laske specifically provide that each electrode has a first end, a second end opposite the first end, and a first concave portion and a second concave portion opposite the first concave portion, the first and second concave portions being defined between the first end and the second end. He discloses a similar device having a plurality of electrodes along a device. He specifically provides for the use of electrodes that each have a first end, ad second end, and first and second concave portions opposite one another and defined between the first end and the second (see figures 7A/B with the plurality of concave portions at 76a on each 76 and with respective ones on a first and a second side of the electrode; see also figure 9 with a first concave portion on a first side of the electrode 36 and a second concave portion at a second side of the electrode 36 given that the displayed concave portions extend circumferentially about the body of the catheter and the electrode). 
Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill at the time of filing, to utilize at least the first and second concave portions as taught by He to each of the electrodes of the combined device to provide for an arrangement that increases the convective cooling of the electrode thereby allowing for the creation of larger lesions by the device as well as more control over the heating and ablation (see at least [0001]).
Regarding claim 2, Avitall is deficient in specifically teaching that the ablation energy is pulsed electric field ablation energy. Townley discloses a number of forms of ablation energy that provide for ablative treatment of target tissue including pulsed electrical energy (See [0045]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the use of RF ablation energy in Avitall with pulsed electric field ablation energy per Townley. Townley readily establishes that either form of energy functions equally as well as one another to provide for ablative therapeutic treatment at a target site when applied by electrodes of the device. 
Regarding claim 3, in view of the combination in the rejection of claim 1 above, Avitall further teaches wherein the first distance is between approximately 1.0 mm and approximately 2.0 mm (electrodes are spaced approximately 0.5-2 mm; Col 2 ln 60-65).  
Regarding claim 4, in view of the combination in the rejection of claim 1 above, Avitall further teaches wherein the second distance is between approximately 2.0 mm and 6.0 mm (electrode pairs are spaced up to approximately 8 mm apart; Col 3 ln 41-43. Therefore, it may be 
Regarding claim 6, Avitall fails to provide for the inclusion of the navigation system and the functional limitations of operation of the system as in claim 6. Townley, however, further discloses the use of its electrodes in conjunction with a navigation system, where the electrodes are selectively connected to the system and with respect to one another, connected to a navigation system, and functions to transmit and received navigation energy ([0091]-[0098] discussing the selective connection and transmission of energy to navigate to selected structure within the body). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the navigation system of Townley and the structural/functional requirements to operate such via the electrodes to the system of Avitall. Townley provides that such navigation by the electrodes of the device provides the functionality to place the electrodes at a desired portion of tissue to be treated within the body.
Regarding claim 7, Avitall fails to provide for the inclusion of a positioning and navigation system and the functional limitations of operation of the system as in claim 7. Townley, however, further discloses the use of its electrodes in conjunction with a navigation system, where the electrodes are selectively connected to the system and with respect to one another, connected to a mapping signal recording system, and functions to transmit cardiac electrical activity measurements, and functions to transmit position and navigation signal ([0091]-[0098] discussing the selective connection and transmission of energy to navigate to selected structure within the body to provide for navigation and mapping data). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the navigation system of Townley and the structural/functional 
Regarding claim 11, in view of the combination in the rejection of claim 1 above, Avitall further teaches wherein the treatment element has a substantially circular shape when in the expanded configuration (main loop 10, Fig. 1. See also Laske Fig. 7). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US 5,454,370) in view of Townley et al. (US Pat. Pub. 2016/0331459 A1), Laske et al. (US 2014/0052118 A1, hereinafter Laske) and He (US Pat. Pub. 2003/0028185 A1) as applied to claim 1 above, and further in view of Sherman et al. (US 2014/0288546 A1, hereinafter Sherman).
Regarding claim 12, the present combination teaches the system of claim 1, but is silent on teaches an electrode distribution system, the electrode distribution system being configured to monitor a total amount of energy delivered by each of the plurality of electrodes.
In the same field of endeavor, Sherman teaches an electrode distribution system, the electrode distribution system being configured to monitor a total amount of energy delivered by each of the plurality of electrodes (RF generator is under microprocessor control, which adjusts the power delivered by the generator to electrodes, including total power; [0062], [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an electrode distribution system into the present combination as taught by Sherman, in order to monitor and improve control over the power provided to the electrodes and produce a desired result.  

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to the rejection of independent claim 1 on pages 6-8 of the Remarks. Therein, Applicant alleges with respect to the amendments made to claim 1, that the prior combination of reference fail to provide for each and every limitation set forth in claim 1. Particular attention is given to the He reference with Applicant arguing that the cavities in figures 7A/B of He “only include a single curved surface.” This is not persuasive.
Looking to the updated rejection of claim 1 above, the Examiner is of the position that the He reference does indeed teach the inclusion on each electrode for a first end, a second end and both a first and a second concave portion as claimed. Specifically, with respect to figures 7A and B, the single electrode 76 includes multiple concave portions at the cavities 76a. [0063]-[0064] of He discloses that the cavities extend around the electrode thereby providing that a first cavity 76a and a second cavity 76a would effectively be on opposite sides of the electrode of He. Similarly, figure 9 of He displays the plurality of cavities extending circumferentially about the electrode 24 with each cavity forming a respective concave portion. Again, this circumferential extension effectively provides for the first and second concave portion to be opposite one another. 
The Examiner notes that while Applicant alleges that He only includes a single surface and, thus, cannot provide the claimed first and second concave portions, this is not the case as discussed above. Rather, He provides for multiple concave portions for each electrode thereby readily providing for the first and the second concave portions on a single electrode that are opposite one another.

Claims 1-4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US 5,454,370) in view of Townley et al. (US Pat. Pub. 2016/0331459 A1), Laske et al. (US 2014/0052118 A1, hereinafter Laske) and He (US Pat. Pub. 2003/0028185 A1). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US 5,454,370) in view of Townley et al. (US Pat. Pub. 2016/0331459 A1), Laske et al. (US 2014/0052118 A1, hereinafter Laske) and He (US Pat. Pub. 2003/0028185 A1) as applied to claim 1 above, and further in view of Sherman et al. (US 2014/0288546 A1, hereinafter Sherman).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794